            Case 5:20-cv-00074-G Document 1 Filed 01/27/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

1.   JOHN BROWN,                             )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )             CIV-20-74-G
                                                 Case No. ___________
                                             )   (Formerly Oklahoma County
1.   DYNAENERGETICS US, INC.,                )   Case No.: CJ-2020-50)
                                             )
              Defendant.                     )

                                  NOTICE OF REMOVAL

       TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant, DynaEnergetics US,

Inc., (referred to herein as “Defendant”), hereby removes this action from the District

Court of Oklahoma County, Oklahoma, where it was filed as Cause No. CJ-2020-50,

styled John Brown v. DynaEnergetics US., Inc., to the United States District Court for the

Western District of Oklahoma. As the grounds for removal, Defendant states as follows:

       1.     Plaintiff filed his Petition in this matter on January 3, 2020 in the District

Court of Oklahoma County, Oklahoma, which is located within the Western District of

Oklahoma.

       2.     Defendant was served with Summons and the Petition on January 6, 2020.

A copy of Plaintiff’s Petition is attached hereto as Exhibit “1,” and a copy of the

Summons is attached hereto as Exhibit “2.” A Copy of the state court docket sheet is

attached hereto as Exhibit “3.”
             Case 5:20-cv-00074-G Document 1 Filed 01/27/20 Page 2 of 4



        3.     This is a civil action over which this Court has original subject matter

jurisdiction under the provisions of 28 U.S.C. § 1331. Plaintiff asserts a claim for alleged

violation of the federal Fair Labor Standards Act, 29 U.S.C. §207.           See Plaintiff’s

Petition, Count I. Plaintiff’s claim arise under the laws of the United States and involves

issues of federal question. Therefore, this court has jurisdiction under 28 U.S.C. § 1331

and this action may be removed to this Court pursuant to the provisions of 28 U.S.C. §

1441.

        4.     Plaintiff also brings a state law claim which arises out of the same

transaction or occurrence as his federal claims, and is part of the same case or

controversy pursuant to 28 U.S.C. § 1367(a). Specifically, Plaintiff claims that Defendant

breached an alleged contract to promote him to a managerial position. See Plaintiff’s

Petition, Count II.

        5.     This Notice of Removal is timely because it is filed within thirty (30) days

from the date Defendant received a copy of the Petition. See 28 U.S.C. § 1446(b).

        6.     As required by 28 U.S.C. § 1446(d), written notice of the filing of this

Notice of Removal is being filed this day with the Clerk of the District Court of

Oklahoma County, Oklahoma.

        7.     In accordance with LCvR 81.2, Fed. R. Civ. P. 81 and 28 U.S.C. § 1446(a),

copies of all process and pleadings previously served upon Defendant, including a copy

of the state court docket sheet, are attached hereto as Exhibits “1” through “4”.

        8.     There are no motions pending before the Oklahoma County District Court

in this matter, nor are any hearings currently set.

                                              2
          Case 5:20-cv-00074-G Document 1 Filed 01/27/20 Page 3 of 4



      WHEREFORE, Defendant removes this action to this Court pursuant to 28 U.S.C.

§§ 1331, 1441 and 1446.



                                     Respectfully submitted,

                                     /s/ Nathan L. Whatley
                                     Nathan L. Whatley, OBA #14601
                                     MCAFEE & TAFT
                                     A PROFESSIONAL CORPORATION
                                     Tenth Floor, Two Leadership Square
                                     211 North Robinson Avenue
                                     Oklahoma City, OK 73102-7103
                                     Telephone: (405) 235-9621
                                     Facsimile: (405) 235-0439
                                     Email: nathan.whatley@mcafeetaft.com

                                     ATTORNEY FOR DEFENDANT




                                        3
          Case 5:20-cv-00074-G Document 1 Filed 01/27/20 Page 4 of 4



                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 27th day of January, 2020, a true and
correct copy of the above and foregoing was mailed to:


      Robert Lee Rainey, OBA #11967
      robrainey@okclaw.com
      Direct: 405-753-1515
      Josiah T. Hass, OBA #31077
      josiahhass@okclaw.com
      Direct: 405-753-1517
      Stephanie E. Melders, OBA #33458
      stephaniemelders@okclaw.com
      Direct: 405-753-1513

      Rainey Law, LLP
      1601 NW Expressway, Suite 600
      Oklahoma City, OK 73118
      Facsimile: (405) 753-1501

      ATTORNEYS FOR PLAINTIFF




                                         /s/ Nathan L. Whatley_____________________
                                         Nathan L. Whatley




                                           4
